



COURT OF APPEAL FOR ONTARIO

CITATION: Visnjic Estate v. LaSalle (Town), 2018 ONCA 803

DATE: 20181004

DOCKET: C63706

Hourigan, Miller and Trotter JJ.A.

BETWEEN

The
    Estate of Bogoljub Visnjic

and
    Milena Visnjic

Plaintiffs

(Appellants in Appeal)

and

The Corporation of the Town of LaSalle

Defendant

(Respondent in Appeal)

Luigi Di Pierdomenico, for the appellants

Patrick Brennan and Shannon Mulholland, for the respondent

Heard and released orally: October 2, 2018

On appeal from the judgment of Justice Paul R. Howard of
    the Superior Court of Justice, dated April 3, 2017.

REASONS FOR DECISION

[1]

Pursuant to a building permit issued by
    the respondent, the appellants constructed a detached garage on property they
    owned. In constructing the building, the appellants accessed Ninth Street, an
    unopened road allowance. After the garage was completed the respondent took the
    position that the appellants could not access the garage via Ninth Street. The
    respondent then blocked access to Ninth Street with concrete barriers.

[2]

The appellants commenced an action
    seeking, among other things, an order for the removal of the barriers, an
    easement over the lands in issue, or, in the alternative, damages for breach of
    the equitable doctrine of promissory estoppel and/or negligent
    misrepresentation, together with punitive damages.

[3]

The trial judge found that the evidence
    did not support any of the elements of a claim for promissory estoppel. In
    particular, he found that the respondent did not induce the appellants to
    believe that they would have a right of access over Ninth Street, the
    appellants did not build the garage in reliance on having a right of access,
    and the respondent did not take unconscionable advantage of the appellants by
    denying them the right to access that they expected to receive.

[4]

The negligent misrepresentation claim was
    dismissed on the grounds that in issuing the building permit the respondent did
    not misrepresent that the appellants would have access to Ninth Street. Further
    and in the alternative, if such a representation was made, the appellants did
    not reasonably rely on same.

[5]

The trial judge declined to award punitive damages and the claim for an
    easement was not pursued.

[6]

In this court, the appellants submit that the respondents building
    inspectors breached a duty of care in issuing the building permit, that they
    are entitled to an award of punitive damages, and that the trial judge erred in
    his analysis of promissory estoppel and negligent misrepresentation.

[7]

There is no merit in any of the submissions made by the appellants.

[8]

No claim of negligence was made in the court below and, accordingly,
    will not be considered on appeal.

[9]

We also see no error in the trial judges analysis of promissory
    estoppel and negligent misrepresentation. He applied well-established law to
    the facts of this case. In so doing, the trial judge made factual findings that
    were supported by the evidence and credibility findings that were well
    articulated and are entitled to deference. In short, the trial judges
    conclusion that the appellants did not meet their onus for either of these
    causes of action is unassailable.

[10]

Finally, there is no basis to interfere with the trial judges denial of
    the claim for punitive damages. The respondent had authority to restrict access
    to Ninth Street and, as the trial judge found, acted in good faith in doing so.

[11]

The appeal is dismissed.

[12]

The appellants shall pay the respondent
    its costs of the appeal in the all-inclusive amount of $16,645.

C.W.
    Hourigan J.A.

B.W.
    Miller J.A.

G.T.
    Trotter J.A.


